Citation Nr: 1018795	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  06-09 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include, but not limited to, posttraumatic stress disorder 
(PTSD), depression, adjustment disorder with depressed mood, 
and psychosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1964 to July 1973.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied the benefit 
sought on appeal.  The RO in St. Petersburg, Florida is 
currently handling the matter.

The Board notes that although additional medical evidence was 
submitted after the February 2008 Board certification of this 
appeal, the Veteran's representative waived the Veteran's 
right to have this evidence reviewed in the first instance by 
the RO in an April 2010 statement.

The Board notes that the psychiatric claim on appeal has been 
developed to include only PTSD.  However, the Court of 
Appeals for Veterans Claims (CAVC or Court) has recently held 
that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  As such, the claim on appeal has been 
recharacterized to include any psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At the outset, the Board notes that the Veteran has never 
been provided with notice informing him of what medical and 
lay evidence is necessary to substantiate a service 
connection claim for PTSD particularly.  The requirements for 
a PTSD claim are not the same as those for a general service 
connection claim.  The VCAA letters of record provide some 
discussion on stressors, but they do not clearly delineate 
the requirements for service connection for a PTSD claim.  
Additionally, the Veteran has not been provided VCAA notice 
pertaining to a claim for service connection for a 
psychiatric disorder.  The Veteran is entitled to such 
notice.

Second, the RO has confirmed that the Veteran had active duty 
service from May 1964 to July 1973, comprised of three 
separate periods of active duty.  The Veteran's DD Form 214 
from his first period of active duty from May 1964 to June 
1966 is not currently in the claims file.  This DD Form 214 
must be associated with the claims file.

Third, in a February 2004 VA Medical Center (VAMC) outpatient 
treatment record, the VA physician indicated that the Veteran 
is in receipt of a Purple Heart for a gunshot wounds.  The 
Veteran's current DD Forms 214 do not show that the Veteran 
was awarded a Purple Heart.  The RO did not contact the 
National Personnel Records Center (NPRC) to determine whether 
the Veteran is actually in receipt of a Purple Heart.  The RO 
must attempt to determine whether the Veteran has been 
awarded the Purple Heart.  

Additionally, in a March 2005 statement, the Veteran 
indicated that he has been treated by the Columbus Air Force 
Base and the Homestead Air Force Base.  In a July 2005 
statement, the Veteran stated that he has also been treated 
at the VA Community Based Outpatient Clinic (CBOC) in 
Meridian, Mississippi.  In a May 2009 statement, the Veteran 
reported that he has been treated at the MAPS Clinic at the 
VAMC in Tuscaloosa, Alabama.  These records have not been 
associated with the claims file.  38 U.S.C. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
"until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile."  Therefore, 
the RO must attempt to obtain and associate these federal 
records with the claims file.

Finally, a remand is required in order to afford the Veteran 
a VA examination(s) to determine the nature and etiology of 
his current disabilities.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  Such 
an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record: (1) 
contains competent evidence that the claimant has a current 
disorder, or persistent or recurrent symptoms of disorder; 
and (2) indicates that the disorder or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but, (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  

Here, the Veteran has received various psychiatric diagnoses.  
Specifically, in March 2004 and May 2004, the Veteran was 
diagnosed with PTSD by a VA psychiatrist.  In October 2004, 
the Veteran was also diagnosed with adjustment disorder with 
depressed mood by a VA physician.  Additionally, the Veteran 
has diagnoses of depression and psychosis from the VAMC.  

While the Veteran's service treatment records (STRs) are 
negative for psychiatric treatment or complaints, there is 
nonetheless evidence supporting the in-service incurrence of 
his current psychiatric disorder.  Throughout the course of 
this appeal, the Veteran has argued that the death of his 
friend, C.G.W., by a motor vehicle accident during service 
has caused him longstanding psychiatric problems.  On review 
of the development accomplished by the RO, the Board finds 
that the Veteran's contentions in this regard have been 
sufficiently corroborated.  In an April 2007 response from 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly U.S. Armed Services Center for Unit Records 
Research (CURR)), it was confirmed that on May 14, 1970, 
Staff Sergeant C.G.W. died in a non-hostile motor vehicle 
accident while stationed in the 597th Transportation Company, 
8th Transportation Company Group in the Republic of Vietnam.  
The Veteran's personnel records show that he also served in 
the Republic of Vietnam in the 444th Transportation Company 
from December 1969 to June 1970.  This evidence supports the 
Veteran's contentions.  The Board finds no reason to doubt 
the credibility or the competency of either the Veteran's 
statements.  His contentions are internally consistent, and 
consistent with the record as a whole.  For these reasons, 
the Board finds that the in- service incurrence of the 
Veteran's current psychiatric disorder has been established.

The Veteran has not been provided a VA compensation 
examination in regards to his psychiatric disorder claim.  
Therefore, a VA examination must be afforded to determine 
whether there is any link between his current psychiatric 
disorder and the Veteran's service, including his confirmed 
in-service stressor.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), that includes what 
medical and lay evidence is needed to 
substantiate a service connection claim 
for PTSD and for a psychiatric disorder.

2.  In response to this notice, afford the 
Veteran an opportunity to submit or 
identify any evidence pertinent to his 
psychiatric disorder claim.

3.  Obtain the Veteran's DD Form 214 for 
his first period of active duty from May 
1964 to June 1966 from the NPRC or from 
any other source deemed appropriate.  
Associate the record with the Veteran's 
claim folder.  If no record can be 
obtained after an exhaustive search, VA's 
efforts and any resolution determined must 
be fully documented for the record, and 
the requirements of 38 C.F.R. § 
3.159(e)(i)-(iv) (2009) must be complied 
with.

4.  Contact the NPRC, and them to confirm 
that the Veteran has been awarded a Purple 
Heart Award.  Any negative search result 
should be indicated in the claims folder.  
All available supporting paperwork should 
be associated with the claims folder.

5.  Obtain and associate with the claims 
file all of the Veteran's treatment 
records from:
a.	The VA CBOC in Meridian, 
Mississippi;
    b.	The Columbus Air Force Base; 
    c.	The Homestead Air Force Base; and,
d.	The MAPS Clinic at the VAMC in 
Tuscaloosa, Alabama.  

Additionally, any updated VA treatment 
records from the VAMC in Jackson, 
Mississippi; Tuscaloosa, Alabama; and, 
Columbus, Mississippi, must be obtained 
and associated with the file.  Do not 
associate duplicate records with the file.

6.  Schedule the Veteran for a psychiatric 
examination with a VA psychiatrist or 
psychologist.  Properly notify the Veteran 
of the examination by sending notice of 
the details of the examination to the 
Veteran at his correct address.  Send the 
notice with sufficient time in advance to 
allow the Veteran to attend the 
examination.

All indicated tests and studies (to 
include psychological testing, as 
appropriate) should be accomplished, and 
all clinical findings should be reported 
in detail.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.  As part of the examination, the 
examiner should discuss any links between 
his current symptomatology and the 
Veteran's stressor.  Note that the 
Veteran's claimed stressor is supported by 
his personnel records.

The examiner must express an opinion as to 
whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50%), or "less likely 
than not" (less than 50% likelihood) that 
the Veteran has PTSD that is based upon 
his claimed in-service stressor or any 
other psychiatric disorder that is related 
to the Veteran's military service.  A 
complete rationale should be provided for 
any opinion or conclusion.  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of the 
conclusion (e.g., diagnosis, etiology) as 
it is to find against the conclusion.

7.  After all of the above actions have 
been completed, readjudicate the Veteran's 
claim.  If the claim remains denied, issue 
to the Veteran and his representative a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

